DETAILED ACTION
Status of Application
Claims 5-25 have been examined in this application. Claims 1-4 are cancelled. Claims 5-20 are new. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/08/2019 and 9/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagoda (US 2013/0061587 A1) in view of Dalum et al. (US 2010/0219007 A1)
As per Claim 5, Jagoda discloses a power system for a mobile work machine comprising:
	a prime mover ([0044]; Fig. 26, 514);
	a work implement actuated by an actuator ([0044]; Fig. 26, 526 and/or 524);
	a first hydraulic circuit powered by the prime mover, the first hydraulic circuit including firstvalve system for controlling movement of the actuator (543/526 first hydraulic circuit; 523/525 control valves in Figs. 27 and 28);
a second hydraulic circuit including ([0044]; Fig. 26, 522):
	a hydraulic transformer (hydraulic transformer 26c), wherein the hydraulic transformer includes a first and a second pump-motor connected by a shaft (pumps 500 & 502; shaft 529);
	an accumulator that fluidly connects to the hydraulic transformer (Accumulator 534); and
(Corresponding to Flow control Valve 567 in Figs. 26/27); and
	a controller (Controller 542) that interfaces with the first and second valve systems, the controller being adapted to operate the system in: 		a) a first operating state in which the first hydraulic circuit controls movement of the actuator independent of the second hydraulic circuit ([0044]; “A direction flow control valve 525 controls fluid flow between the boom cylinder 402 c and the pump 512 and the tank 518.”); 		b) a second operating state in which the second hydraulic circuit controls movement of the actuator independent of the first hydraulic circuit ([0047]; “To move the piston 407 in a return direction to lower the boom 402, the first port 409 may be placed in fluid communication with the first side 570 of the first pump/motor unit 500 through the flow control valve 567. A one-way check valve 563 prevents the first port 409 from being placed in fluid communication with the tank 518 as the boom 402 is lowered in this configuration.”); and 		c) a third operating state in which the first and second hydraulic circuits jointly control movement of the actuator ([0030, 0047]).	Jagoda does not disclose:	a power take-off for transferring power from the prime mover; and	wherein the shaft is mechanically coupled to the power-take-off such that the power take-off is adapted to mechanically drive rotation of the shaft	However, Dalum et al. teaches the aforementioned limitation ([0148]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of Jagoda to provide the aforementioned limitations taught by Dalum et al. with the motivation of improving energy consumption by regenerative braking ([0013]).

As per Claim 6, Jagoda does not disclose the power system of claim 5, further comprising a clutch for operatively engaging and disengaging the power take-off with respect to the prime mover.	However, Dalum et al. teaches the aforementioned limitation ([0148]).	The motivation to combine Jagoda with Dalum et al. was provided in the rejection of Claim 5.
As per Claim 7, Jagoda does not disclose the power system of claim 5, further comprising a transmission coupled to the prime mover for powering a drive train.	However, Dalum et al. teaches the aforementioned limitation ([0044-0045]; Fig. 1, Items 8 and 20);	The motivation to combine Jagoda with Dalum et al. was provided in the rejection of Claim 5.	
As per Claim 8, Jagoda does not disclose the power system of claim 7, wherein the power system is configured such that braking energy from the drive train can be transferred through the power take-off and the hydraulic transformer for storage at the accumulator, and energy from the accumulator can be transferred through the hydraulic transformer and the power take-off to the prime mover ([0021]; Note that the combination with Dalum et al. teaches the implementation of a power take-off).	

As per Claim 9, Jagoda discloses the power system of claim 8, wherein the system is configured such that energy from the power take-off and energy from the accumulator can be transferred through the hydraulic transformer and the second valve system to the actuator either independently or ([0044-0048]; Figs 26/27; Note that the combination with Dalum et al. teaches the implementation of a power take-off).

As per Claim 10, Jagoda discloses the power system of claim 5, wherein the first pump-motor and the second pump-motor each have variable displacement ([0045]).

As per Claim 11, Jagoda discloses the power system of claim 5, wherein the first pump-motor selectively fluidly connects to the accumulator and the second pump-motor is fluidly connected to the second valve system which is adapted to selectively open and close fluid communication between the second pump-motor and the actuator ([0045]).
As per Claim 13, Jagoda discloses the power system of claim 11, wherein the actuator is a hydraulic cylinder having a first side and a second side, and wherein the power system is configured such that the second pump-motor is capable of being fluidly connected to only one of the first and second sides of the hydraulic cylinder ([0047]).

As per Claim 14, Jagoda discloses the power system of claim 13, wherein a hydraulic power source of the first hydraulic circuit is configured to be independently fluidly connected to each of the first and second sides of the hydraulic cylinder via the first valve system ([0047]).

As per Claim 15, Jagoda discloses the power system of claim 14, wherein the first side of the hydraulic cylinder is a head side and the second side of the hydraulic cylinder is a rod side ([0046]; boom cylinder), and
	wherein the second valve system selectively fluidly connects the second pump-motor to the head side of the hydraulic cylinder ([0047]; Fig. 26).

As per Claim 16, Jagoda discloses the power system of claim 5, wherein the actuator is a first actuator and the system also includes a second actuator capable of being powered by the first and second hydraulic circuits (External load 538), wherein when the system is operating in the first operating state the first hydraulic circuit controls movement of at least one of the first and second actuators independent of the second hydraulic circuit ([0023]), wherein when the system is operating in the second operating state the second hydraulic circuit controls movement of at least one of the first and second actuators independent of the first hydraulic circuit ([0029]), and wherein when the system is operating in the third operating state the first and second hydraulic circuits jointly control movement of at least one of the first and second actuators ([0026]).	Jagoda does not explicitly disclose that the operating states must first occur during movement of the at least first and second actuators (in other words, the subject matter of all three “wherein” clauses). However, it is obvious in Jagoda that the operating states of the second actuator may occur during the control of the first actuator with the motivation of properly controlling both actuators according to user input.

As per Claim 20, Jagoda discloses a power system for a mobile work machine comprising:	a prime mover ([0044]; Fig. 26, 514);
	first and second hydraulic actuators ([0044]; Fig. 26, 526 and/or 524; External load 538);
	a hydraulic power source powered by the prime mover for powering the first and second actuators (Pump 512);
	a first valve system for opening and closing fluid communication between the hydraulic power source and the first and second hydraulic actuators (543/526 first hydraulic circuit; 523/525 control valves in Figs. 27 and 28);
	a hydraulic transformer (hydraulic transformer 26c) for powering the first and second hydraulic actuators, the hydraulic transformer including a first pump-motor and a second pump-motor connected by a shaft, wherein system is configured such that the power take-off is adapted to mechanically drive rotation of the shaft (pumps 500 & 502; shaft 529);
	an accumulator that fluidly connects to the hydraulic transformer (Accumulator 534); and
	a second valve system for opening and closing fluid communication between the hydraulic transformer and the first and second hydraulic actuators (Corresponding to Flow control Valve 567 in Figs. 26/27); and
	a controller (Controller 542) that interfaces with the first and second valve systems, the controller being adapted to operate the system in: 		a) a first operating state in which the hydraulic power source drives movement of at least one of the first and second hydraulic actuators independent of the hydraulic transformer ([0044]; “A direction flow control valve 525 controls fluid flow between the boom cylinder 402 c and the pump 512 and the tank 518.”); 		b) a second operating state in which the hydraulic power source drives movement of at ([0030, 0047]).
Allowable Subject Matter
Claims 12, 17-19, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Jagoda discloses that the flow control valve 567 has two positions. Jagoda discloses that the transformer is connected to tank (Fig. 3). 
Jagoda does not disclose the subject matter of Claim 12: The power system of claim 11, wherein the second valve system includes a valve including a first port fluidly connected to the second pump-motor, a second port fluidly connected to tank, and a third port fluidly connected to the actuator, the valve being positionable in a first position in which the third port is fluidly connected to thefirst port and fluidly disconnected from the second port, the valve being positionable in a second position in which the third port is fluidly connected to the second port and fluidly disconnected from the first port, and the valve being positionable in a third position in which the third port is fluidly disconnected from the first and second ports.
Jagoda discloses that the flow control valve 567 has two positions. Jagoda discloses that the transformer is connected to tank (Fig. 3). 
Jagoda does not disclose the subject matter of Claim 17: The power system of claim 16, wherein the second valve system is operable in: a) a first valve state in which the first actuator is fluidly connected to the hydraulic transformer and the second actuator is not fluidly connected to the hydraulic transformer; b) a second valve state in which the second actuator is fluidly connected to the hydraulic transformer and the first actuator is not fluidly connected to the hydraulic transformer; c) a third valve state in which the first and second actuators are both fluidly connected to the hydraulic transformer; and d) a fourth valve state in which neither of the first and second actuators is fluidly connected to the hydraulic transformer.
Jagoda discloses that the flow control valve 567 has two positions. Jagoda discloses that the transformer is connected to tank (Fig. 3). 
Jagoda does not disclose the subject matter of Claim 21: The power system of claim 20, wherein the second valve system is operable in: 	a) a first valve state in which the first hydraulic actuator is fluidly connected to the hydraulic transformer and the second hydraulic actuator is not fluidly connected to the hydraulic transformer; 	b) a second valve state in which the second hydraulic actuator is fluidly connected to the hydraulic transformer and the first hydraulic actuator is not fluidly connected to the hydraulic transformer; 	c) a third valve state in which the first and second hydraulic actuators are both fluidly connected to the hydraulic transformer; and 	d) a fourth valve state in which neither of the first and second hydraulic actuators is fluidly connected to the hydraulic transformer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619